Exhibit 10.3

THIS NOTE IS SUBORDINATED TO THE PRIOR PAYMENT AND SATISFACTION IN CASH OF ALL
SENIOR INDEBTEDNESS, AS DEFINED IN THE SUBORDINATION AGREEMENT DATED AS OF
OCTOBER 2, 2015, AMONG BANK OF AMERICA, N.A., AS SENIOR AGENT, MAKER, ITS
SUBSIDIARIES PARTY THERETO, PAYEE AND THE OTHER JUNIOR LENDERS (AS DEFINED
THEREIN) AS THE SAME MAY BE AMENDED, MODIFIED, RESTATED OR SUPPLEMENTED FROM
TIME TO TIME (THE “SUBORDINATION AGREEMENT”), TO THE EXTENT, AND IN THE MANNER
PROVIDED IN THE SUBORDINATION AGREEMENT.

SENIOR SUBORDINATED NOTE

$1,430,000

May 3, 2016

FOR VALUE RECEIVED, AAC Holdings, Inc., a Nevada corporation (the “Maker”)
hereby unconditionally promises to pay to Deerfield Partners, L. P. (the
“Payee”), the principal amount of One Million Four Hundred Thirty Thousand
Dollars ($1,430,000), in lawful money of the United States of America and in
immediately available funds, on the dates provided in the Facility Agreement
with respect to Acquisition Loans.

This Senior Subordinated Note (“Note”) is an “Acquisition Note” referred to in
the Facility Agreement dated as of October 2, 2015 between the Maker, the Payee
and the other parties thereto (as modified and supplemented and in effect from
time to time, the “Facility Agreement”), with respect to an Acquisition Loan
made by the Payee thereunder. Capitalized terms used herein and not expressly
defined in this Note shall have the respective meanings assigned to them in the
Facility Agreement.

This Note shall bear interest on the principal amount hereof pursuant to the
provisions of the Facility Agreement.

The Maker shall make all payments to the Payee of interest and principal under
this Note in the manner provided in and otherwise in accordance with the
Facility Agreement.

If an Event of Default has occurred and is continuing, this Note may in
accordance with the applicable provisions of the Facility Agreement, become
immediately due and payable.

All payments of any kind due to the Payee from the Maker pursuant to this Note
shall be made in the full face amount thereof. Subject to the terms of the
Facility Agreement, all such payments will be free and clear of, and without
deduction or withholding for, any present or future taxes.

The Maker shall pay all costs of collection, including, without limitation, all
reasonable, legal expenses and attorneys’ fees, paid or incurred by the Payee in
collecting and enforcing this Note.

 

1



--------------------------------------------------------------------------------

Other than those notices required to be provided by Payee to Maker under the
terms of the Facility Agreement, the Maker and every endorser of this Note, or
the obligations represented hereby, expressly waives presentment, protest,
demand, notice of dishonor or default, and notice of any kind with respect to
this Note and the Facility Agreement or the performance of the obligations under
this Note and/or the Facility Agreement. No renewal or extension of this Note or
the Facility Agreement, no delay in the enforcement of payment of this Note or
the Facility Agreement, and no delay or omission in exercising any right or
power under this Note or the Facility Agreement shall affect the liability of
the Maker or any endorser of this Note.

No delay or omission by the Payee in exercising any power or right hereunder
shall impair such right or power or be construed to be a waiver of any default,
nor shall any single or partial exercise of any power or right hereunder
preclude the full exercise thereof or the exercise of any other power or right.
The provisions of this Note may be waived or amended only in a writing signed by
the Maker and the Payee. This Note may be prepaid in whole or in part at any
time and from time to time, solely in accordance with the provisions of the
Facility Agreement.

This Note, and any rights of the Payee arising out of or relating to this Note,
may, at the option of the Payee, be enforced by the Payee in the courts of the
state or federal courts sitting in the City of New York, borough of Manhattan or
in any other courts having jurisdiction. For the benefit of the Payee, the Maker
hereby irrevocably agrees that any legal action, suit or other proceeding
arising out of or relating to this Note may be brought in the state and federal
courts sitting in the City of New York, borough of Manhattan, and hereby
consents that personal service of summons or other legal process may be made as
set forth in Section 6.1 of the Facility Agreement, which service the Maker
agrees shall be sufficient and valid. The Maker hereby waives any and all rights
to demand a trial by jury in any action, suit or other proceeding arising out of
or relating to this Note or the transactions contemplated by this Note.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and to be performed in such
State.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, an authorized representative of the Maker has executed this
Note as of the date first written above.

 

AAC HOLDINGS, INC. By:   /s/ Michael T. Cartwright Name:   Michael T. Cartwright
Title:   Chairman and Chief Executive Officer